Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 1 of 20 Pageid#: 4280




                            IN THE UNITED STATES DISTRICT
                           COURT FOR THE WESTERN DISTRICT
                            OF VIRGINIACHARLOTTESVILLE
                                       DIVISION


   BRENNAN M. GILMORE,

          Plaintiff,

   v.                                    No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                  Defendants.



        DEFENDANT JAMES HOFT’S OPPOSITION TO THIRD PARTIES CITY OF
        CHARLOTTESVILLE AND ALFRED THOMAS’ JOINT MOTION TO QUASH
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 2 of 20 Pageid#: 4281



                               “Sauce for the goose is sauce for the gander”

  -Western Proverb.

  I.      INTRODUCTION

          Jim Hoft did not voluntarily join this litigation: he was compelled by force, on the basis of

  allegations leveled by Mr. Gilmore. Hoft and the other Defendants filed Motions to Dismiss, but

  these were denied. Hoft’s primary means of defending himself in this defamation action – for

  which truth is an absolute defense, and material falsity is Plaintiff’s burden – is to deliver evidence

  of the truthfulness of his own statements, and to refute the allegations made by Gilmore. Hoft’s

  subpoenas to the City of Charlottesville (City) and former Chief Alfred Thomas (Mr. Thomas)1

  (collectively, Movants), are only as narrow or as broad as the allegations in the First Amended

  Complaint (FAC). As a matter of due process and the First Amendment, to defend himself, Hoft

  is entitled to investigate those allegations.

          Both the City and Mr. Thomas have evidence relevant to this case. To date, neither have

  produced documents, arguing Hoft requests irrelevant materials (they are relevant), seeks

  privileged materials (he does not), or that the requests are unduly burdensome (they are not).

  Accordingly, the Court should deny Movants’ Joint Motion to Quash (Motion), order Movants to

  produce themselves for deposition with 14 days, order them to produce all documents they have

  already produced in response to every subpoena served upon them by the Sines plaintiffs (3:17-

  cv-00072) within ten days, and order them to produce all documents responsive to the subpoena

  within ten days.




  1
   Mr. Thomas has not been employed by the City since 2019. Although he resigned in 2017, terms of his severance
  continued into 2019.
                                                                                                               2
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 3 of 20 Pageid#: 4282



                               CHARLOTTESVILLE’S INVESTIGATION
                                 OF THE UNITE THE RIGHT RALLY

          On or about August 25, 2017, the City hired Timothy Heaphy, a former US Attorney and

  partner at Hunton & Williams, LLP (Hunton)2 to conduct an investigation into the all aspects of

  the UTR, including but not limited to the failures of government at all levels in protecting the

  public. See notes 3 and 12, infra. The City voted for an independent, external review of its

  “preparations for and responses to [the various events] and will extend beyond the Charlottesville

  Police Department.”3 Heaphy and Hunton were provided with unlimited access to the City’s

  documents, communications, records, and other materials relating to the UTR.4 Indeed, Hunton

  ESI/data management subsidiary Cognicion boasted that it created a curated library of “more than

  a half million documents”:

                   That large volume of material was received and made usable by the
                   team of litigation support professionals at Cognicion LLC. They
                   traveled to Charlottesville and worked with IT and other City staff
                   to create an efficient system of document production and review.

  2
    Subsequently, Hunton & Williams, LLP merged and rebranded as Hunton, Andrews, Kurth, LLP.
  3
    See, Charlottesville Hires Former US Attorney to Review City’s Response to White Nationalist Rallies, Daily
  Progress, August 25, 2017, (https://richmond.com/news/virginia/charlottesville-hires-former-u-s-attorney-to-review-
  city-s/article_138c439b-e68b-5971-a798-412affead241.html) (last accessed May 17, 2021.
  4
    See Exhibit 1, Timothy Heaphy, et al, Final Report: Independent Review of the 2017 Protest Events in
  Charlottesville, Virginia, Hunton & Williams, LLP (hereafter, Heaphy Report), p. 10. (Emphasis added).

          We began our review by obtaining all relevant information from our client, the City of
          Charlottesville. We made a specific request for access to all documents that touched upon the
          summer protest events. We asked for all communications regarding those events, including e-
          mails and text messages. We requested any documents prepared before or after the events,
          including briefings, presentations, drafts, and final versions. We coordinated with the City’s
          Department of Information Technology to directly obtain e-mails and electronically stored
          information for sixty-two City custodians. In obtaining these documents, we followed best
          practices in electronic document collection and maintained an appropriate chain of custody.

          The City Attorney’s office also established a process through which City employees, including
          the Charlottesville Police Department, could provide us with information. First, the City
          Attorney directed that all City employees preserve all relevant information. The City
          Attorney’s office then created a process through which employees could upload documents
          for our review. This process resulted in the production of voluminous documents from City
          employees. Hunton & Williams lawyers reviewed all documents and isolated particularly
          significant documents for internal and external discussion.

                                                                                                                   3
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 4 of 20 Pageid#: 4283



                   Their work was timely and ensured our access to important
                   information … In light of the public-service focus of this matter,
                   Cognicion agreed to provide their services to the City of
                   Charlottesville at no charge, saving the City tens of thousands of
                   dollars.5

          In his report, Heaphy went into great detail about the breadth of materials collected from

  Charlottesville and the public. For example, he explained how he amassed 2,000 still images and

  over 300 hours of video footage.6 “The value of these images is tremendous. We were able to

  actually view these events from numerous perspectives via the social media feeds and images

  available on the internet. Rather than relying on witnesses’ memories and second-hand reports, we

  were able to see for ourselves what actually happened as these large demonstrations unfolded.”

  The purpose of this production was to enable Heaphy to scrutinize, for the benefit of public

  transparency and accountability, the City’s planning, management and conduct surrounding the

  UTR. See note 10, infra.

          Additionally, Heaphy and his team were able to review audio and video recordings from

  law enforcement sources:

                   We were able to view footage from several cameras mounted in
                   Justice and Emancipation Parks during the protest events as well as
                   the footage recorded by CPD officers’ body cameras. We also
                   obtained footage taken by cameras mounted to Virginia State Police
                   helicopters during both events. These videos were the same images
                   available to law enforcement leaders in the command centers during
                   the events. The cameras were specifically focused by officers in the
                   command centers or in the helicopter in response to particular events
                   on the ground. We also obtained more than seventy hours of radio
                   communications of Charlottesville Police Department from July 8
                   and August 12. We were able to synch the radio communications to
                   the video images, creating a real time account of the tactical
                   decisions made by police agencies during the events.7



  5
    Id. at, p. xi.
  6
    See Exhibit 1, Heaphy Report, at p. 11.
  7
    Id.
                                                                                                  4
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 5 of 20 Pageid#: 4284



             However, Heaphy was blunt about Chief Al Thomas’ extensive attempts at obstructing and

  disrupting his investigation, including destruction of evidence, manipulation of staff, misdirection,

  and fabrication of evidence.8



  8
      Id., at p. 12-14 (emphasis added):
               The approach to our review within the Charlottesville Police Department evolved over time. Chief Al
               Thomas initially attempted to sequence our review by limiting our access to information about various
               topics. He directed subordinates to provide us only with information regarding the planning for the protest
               events, not the events themselves. He later admitted to us in an interview that his goal in this process was to
               educate our review team in a methodical process which he controlled. He told officers that he wanted to
               first convince us that the planning for the protest events was thorough and considered all contingencies
               before going into the unexpected turns during the events themselves. Pursuant to the Chief’s strategy of
               controlling the flow of information to our review team, we had several interviews with officers in which they
               refused to discuss certain topics. We objected to those limitations, after which they were removed by the
               Chief. Nonetheless, we had to schedule multiple interviews with several lieutenants and other key personnel.
               The initial limitation made those interviews less productive and unduly lengthened and complicated our
               review process.

             In our interviews with CPD personnel, we learned that Chief Thomas and other CPD command staff
             deleted text messages that were relevant to our review. Chief Thomas also used a personal e-mail
             account to conduct some CPD business, then falsely denied using personal e-mail in response to a
             specific FOIA request. Chief Thomas and the commanders with whom we spoke denied any effort to
             hide information from our review team. Conversely, they indicated that we received everything in the
             Department’s possession that bears upon the issues at stake in our evaluation.

             In addition to limiting our initial access to all relevant information, Chief Thomas directed the creation of
             various documents that outlined CPD’s preparation for these events. For example, Chief Thomas asked his
             captains to create a “checklist” to document CPD’s preparation for each event. In response to the Chief’s
             direction, Captain David Shifflett located a Department of Justice Document entitled “Checklist for the
             Preparation of Mass Unrest Events.” This document is essentially a planning guide, designed to be used in
             advance of large demonstrations. Captain Shifflett asked the Chief’s executive assistant to convert this
             checklist to a format in which it could be edited. She did so, and sent the template to Captain Shifflett for his
             use in creating a checklist for the July 8 event. Captain Shifflett then went through the various items in the
             checklist and “checked” each task that had been performed. He then sent the completed document to the
             Chief’s assistant, who affixed a CPD logo to the front of the document and created a finished checklist for
             delivery to our independent review team.

             When the July 8 checklist was uploaded to the system created for production of documents to our review
             team, Deputy City Attorney Lisa Robertson noticed that it was undated. Ms. Robertson then directed that
             the checklist and other documents created for our review be dated to reflect the time of their creation and
             contain a footer that makes clear the document was created for Hunton & Williams for the purpose of the
             firm’s provision of legal services to the City of Charlottesville. Captain Shifflett then complied with that
             request and produced a finished checklist with the footer included.

             Chief Thomas and Captain Shifflett both denied any intent to “back-date” the checklist or any other
             document. They indicated that the checklist was created as a mechanism to catalogue the preparation
             that informed the Department’s approach to the July 8 event. Chief Thomas acknowledged that the
             document was designed to be used in advance of these events, though he denied any intention to suggest
             it had been used in advance of these events.

                                                                                                                            5
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 6 of 20 Pageid#: 4285



           Heaphy and Hunton eventually released a report on their findings on November 24, 2017.9

  The “goal in preparing [the] report,” Heaphy stated in the preface, “[was] to enhance our

  community’s ability to understand and learn from the difficult events of 2017. … We hope that

  an honest pursuit of the issues identified in this report leads to more informed discussion, increased

  understanding, and a more unified Charlottesville.” 10 “To construct the narrative contained in this

  report, we spoke to hundreds of people and gathered a wide array of perspectives about these

  events. We reviewed hundreds of thousands of documents that provide important information.

  We viewed many hours of video and thousands of photographs, which have allowed us to re-

  experience those difficult days. We sifted through and consolidated all of this information to

  produce a cogent summary of what happened in Charlottesville during the turbulent summer of

  2017.”11

           Among other findings, Heaphy concluded that Chief Alfred Thomas utterly failed to

  properly prepare or lead the Charlottesville Police leading up to and during the event, and this left

  enormous safety gaps for UTR participants, counter-protesters, and everyone else present.12 For

  example, Heaphy noted that multiple officers gave statements that Thomas gave an order not to

  break up violence in order to create an excuse to declare an unlawful assembly and prematurely


           In addition, Chief Thomas attempted to gather information from CPD personnel about the substance and
           tenor of our interviews. He questioned his assistant and members of the command staff after interviews
           occurred, asking about what areas were covered. His attempts to follow our interviews resulted in the City
           Manager directing all CPD employees to refrain from discussing the substance of our interviews with others.

             Chief Thomas’s attempts to influence our review illustrate a deeper issue within CPD—a fear of
             retribution for criticism. Many officers with whom we spoke expressed concern that their truthful provision
             of critical information about the protest events would result in retaliation from Chief Thomas. They described
             a culture of conformity within the Department that discourages officers from raising issues and providing
             feedback. These officers suggested that this hierarchical approach hampered the planning for the July 8 and
             August 12 events, as lieutenants, sergeants, and line officers were not sufficiently consulted or asked to
             provide input.
  9
    Id., at p. x.
  10
     Id. pgs., ix-x.
  11
     Id.
  12
     Id., at p. 153-166.
                                                                                                                         6
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 7 of 20 Pageid#: 4286



  shut down the rally.13 Shortly after the Heaphy Report issued, Thomas resigned. See note 26,

  infra.

           Interestingly, Heaphy offered little analysis of the James Fields car crash, except to refer

  to it throughout the report as a “car attack,” and consistently imply Fields was a murderer through

  the use of conclusory statements.14 The report mentioned nothing about any events immediately

  prior to or after the attack, such as “counter-protesters” attacking Fields’ car immediately before

  and after the crash and smashing its windows, though the report does acknowledge that

  approximately 400-500 “counter-protesters” swarmed the intersection of 4th and Water

  immediately prior to the crash.15 This is odd and imbalanced. Presumably, given the centrality

  of the “car attack,” Heaphy would have interviewed one of the lead detectives investigating that

  case, Detective Steve Young. Less than a month after the report’s release, Young testified in

  Fields’ criminal case, that video footage showed Fields’ car was violently attached immediately

  before and after the crash. See Exhibit 2, at p. 38-44.



                                       GILMORE’S ALLEGATIONS

           In his ninety-nine page FAC, in which he incorporates all of his allegations into a collective

  defamation Count I against all Defendants, Gilmore makes an astonishing number of allegations.

  Gilmore alleges Hoft and the other Defendants conspired to propagandize and publish a conspiracy

  theory about Gilmore and the events surrounding the Unite the Right Rally (UTR). In this alleged

  theory, inter alia, Gilmore was a highly connected government official and political operator who


  13
     Id., at p. 133 (“Let them fight, it will make it easier to declare an unlawful assembly”).
  14
      See, for e.g., id., at p. 162 (“The sawhorse barricade blocking 4th Street was moved by unknown persons, and
  several vehicles were able to travel southbound across the Downtown Mall. James Fields exploited this vulnerability
  when he drove his Dodge Challenger southbound along 4th Street into a crowd of counter-protesters, causing the
  death of Heather Heyer”) (emphasis added).
  15
     Id., at p. 145.
                                                                                                                   7
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 8 of 20 Pageid#: 4287



  participated in a widespread effort, by governmental agencies, at all levels, in coordination with

  numerous non-governmental organizations, to either instigate violence at the UTR (including but

  not limited to James Fields’ car crash and other assaults), and/or manipulate and skew the media’s

  coverage of the events. See, for e.g., FAC, at pars. 63-70. Every page of Mr. Gilmore’s FAC

  contains either a direct allegation that he is not a member of a government conspiracy, or a factual

  allegation which implies that he is not. For the Court’s benefit, Mr. Hoft compiled a non-

  exhaustive chart of these allegations by relevant category. See Figure 1, immediately below.


   Allegation Category                       Page or Paragraph
   There was no public-private          Page 2; Par. 30, 31, 32, 33, 34, 35, 36, 38, 42, 43, 46,
   conspiracy surrounding the UTR       47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79,
                                        80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                        129, 144, 145, 208, 214, 239
   Gilmore was not part of any public-  Page 2; Par. 27, 30, 31, 32, 33, 34, 35, 36, 38, 42, 43,
   private conspiracy surrounding the   46, 47, 48, 49, 50, 58, 59, 60, 63, 64, 65, 66, 69, 70,
   UTR                                  79, 80, 83, 84, 85, 91, 94, 101, 105, 109, 110, 120, 126,
                                        129, 144, 145, 208, 214, 239
   Media involvement was purely         Page 2; Par. 31, 32, 35, 36, 38, 42, 43, 46, 47, 48, 49,
   organic and not staged, scripted, or 50, 58, 59, 60, 63, 64, 65, 66, 69, 70, 79, 80, 83, 84,
   message coordinated to skew coverage 85, 91, 94, 101, 105, 126, 129, 144, 145
   Fields’ car crash was deliberate     Page 1, 2, 62 (Tweet of Gilmore); Par. 29, 30, 31, 34,
   terrorism                            38, 43, 49, 62, 120, 160 n. 74
   Gilmore’s told the truth in his      Page 2, 3; Par. 31, 32, 34
   numerous interviews
   Defendants are propagandists, while  Page 2, 3; Par. Passim.
   facts as presented by Plaintiff are
   objectively true
   UTR Pro-Lee consisted exclusively of 25, 26, 145, and implicit throughout.
   bigots
   Defendants are grotesque bigots      Page 2, 3; Par. Passim.


         Beyond his direct allegations against the defendants, he makes a number of factual

  allegations which provide a misleading context for all of the direct allegations. For example, he




                                                                                                    8
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 9 of 20 Pageid#: 4288



  alleges, in Manichean terms,16 that the pro-Lee participants in the UTR were either violent, bigoted

  militants, bent on overwhelming the town or at least wholly intimidating its citizens, on the one

  hand, or generally peaceful anti-bigots and ordinary folk, on the other. See, for e.g., FAC, Pages

  1-3, and pars. 25, 26, 27, 28, 29, 31. In fact, Gilmore alleges he was just an ordinary man attending

  a rally of public interest – and fame was thrust upon him owing to his sense of civic duty and by

  virtue of happenstance. Id., at p. 3; par. 27. Gilmore repeatedly states in his FAC that every

  statement he made to the media was absolutely true. Id., at p. 2-3; par. 34, passim. If those

  allegations are proven to be false or misleading, evidence of such may be admissible at trial to

  impeach his credibility, or directly refute the allegations in his Complaint.

          Moreover, any allegations made by Gilmore in any interview referencing the UTR are

  directly relevant, such as the following:


                   I was filming actually a peaceful nonviolent march of anti-racist
                   protesters who were coming up a very narrow street. I was in the
                   middle of the street myself filming them and her from behind me.
                   The acceleration of a vehicle spun around and saw the vehicle in
                   question, barreling down a very narrow street with no traffic on it at
                   a high rate of speed, clearly intent on doing damage and
                   disruption to the crowd passed over a barrier and went down the
                   street and accelerated hard as barreled into the crowd sending bodies
                   flying.

                   ANCHOR: Oh, God. Among the things you had publicly said
                           yesterday, via Twitter and elsewhere. ‘Let there be no
                           confusion. This was deliberate terrorism.’ You stand by
                           that?

                   Absolutely. And you know, I don't know if the authorities here have
                   used the word terrorism yet there's a judicial process which will play
                   out. But it was clearly perpetrated by one of these racist Nazis
                   who came to Charlottesville to spread their their their vile
                   ideology. And he targeted this crowd very clearly. There's no

  16
     Notably, this Manichean juxtaposition is an omnipresent feature of every interview Gilmore has given on the
  topic. See, for e.g., MSNBC television interview with Brennan Gilmore, August 13, 2017,
  https://www.youtube.com/watch?v=GAgIkuGQeHs (last accessed May 15, 2021).
                                                                                                                   9
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 10 of 20 Pageid#: 4289



                     question of anyone who witnessed it, that his intent was to cause
                     a mass casualty incident and it's a domestic terrorist incident as
                     far as what I witnessed.17


            Gilmore claimed then and claims now in his FAC, that the “counter-protesters” at 4th and

   Water Street were peaceful, non-violent, anti-bigots, and that James Fields, one of a crowd

   exclusively composed of bigoted, violent lunatics, drove down 4th Street, unprovoked, and with

   the deliberate intention to commit a terroristic, “mass casualty incident.”

            Any evidence contradicting Gilmore’s characterization is directly relevant to this suit. This

   would include any evidence that the protesters on 4th Street included contingents of violent

   ANTIFA, BLM and socialist militants, attacked Fields’ car, threw canisters of urine at him, and

   broke the law in shutting down numerous major arteries all over Charlottesville –without a

   permit,18 and without objection, let alone consequence from the police. It would also include

   evidence showing that James Fields didn’t drive into the protesters at full speed, that he actually

   did apply his brake before approaching the crowd, that he plugged his home address in Ohio into

   his GPS minutes before the crash, that the crowd violently attacked his car before and after the

   crash, that he refused medical attention – instead asking that it be directed to those injured in the

   crowd, that the crowd thew urine on him, that he expressed extreme remorse to law enforcement

   four minutes after the crash,19 that the pro-Lee protesters were not exclusively composed of bigots,

   and were a small group, outnumbered perhaps ten to one by “counter-protesters.” In short, if these

   facts are true, then virtually everything Mr. Gilmore has stated about the UTR has been a lie, and

   his motivations are highly suspect.


   17
      Id.
   18
      The UTR organizers spent months litigating in federal court for the privilege of obtaining a lawful permit.
   19
      Mr. Platania and the City of Charlottesville have bodycam footage which establish this. See for e.g., Exhibit 2,
   hearing transcript (Dec. 14, 2017), Commonwealth v. Fields, 17-296, Charlottesville Circuit Court, cross
   examination of Detective Steve Young. p. 38-44.
                                                                                                                         10
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 11 of 20 Pageid#: 4290



           Gilmore’s “moral clarity” on the Fields’ was not without effect. He was certainly not alone

   in casting Fields as a terrorist or demonizing the UTR event organizers and blaming them, solely,

   for every tragedy occurring on August 12th, but his voice was certainly one of the loudest20 – odd

   for an “ordinary man” with only a few hundred Twitter followers at the time.21

           Thanks to these portrayals, every soul in Charlottesville believed James Fields committed

   premeditated, “cold-blooded,”22 neo-nazi-inspired, terroristic murder. This pre-judgment

   enveloped the entire city. Indeed, jurors in Fields’ murder trial were forced to walk across Heather

   Heyer Way to enter the Court each day. And yet, we’re told Fields received a fair trial. Notably,

   Fields’ attorneys moved to change the venue, but Commonwealth Attorney Joseph Platania refused

   to consent, and Judge Moore demurred. See Commonwealth v. Fields, 17-296, Charlottesville

   Circuit Court, Order of Sept. 7, 2018. This mob fervor didn’t develop in a vacuum. The public

   was whipped into a frenzy by political leaders and the media. Mr. Gilmore was a big part of this.

           If evidence of coordination by public and/or private forces connected to Gilmore to, inter

   alia, impose a false or misleading narrative on the events surrounding UTR, or instigate violence,

   then not only is Gilmore proven to be wrong – possibly even a liar – but 20 year-old Fields’

   convictions in state and federal court and consecutive life sentences – plus four hundred and nine

   (409) years – were quite plainly influenced by something other than justice. If Hoft proves any of

   this, he wins.




   20
      Out of the hundreds of people who shot video footage of critical minutes of events surrounding UTR, Gilmores’
   has been viewed more than six million times on Twitter, and this doesn’t include the hundreds of times his
   interviews have been broadcast all over the country. These interviews have each been carefully stated “on-
   message.” And this is precisely why defendants have refused to believe his involvement in the affair was pure
   chance.
   21
      FAC, at 32.
   22
      See, for e.g., Facebook comments from former City Council Member (and mayoral candidate) Kristin Layng
   Szakos for a flavor of Charlottesville’s social environment at the time. Exhibit 4, attached.
                                                                                                                  11
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 12 of 20 Pageid#: 4291



   II.        LAW

              A party to litigation also may serve on any non-party a subpoena to produce discoverable

   material in the non-party’s possession, custody, or control. Sines v. Kessler, No.: 3:17-cv-00072

   (Dkt. #765), at p. 2 (W.D. Va. June 12, 2020) (citations omitted). The scope of discovery from a

   non-party is the same as the scope of a discovery request made upon a party to the action, and a

   party is entitled to information that is relevant to a claim or defense in the matter at issue. Id.

   (citations and quotations omitted). The party or person resisting discovery bears the burden to

   show it should not be allowed. Id., at p. 3 (citations omitted). Specifically, the parties claiming

   privilege bear the burden of demonstrating the applicability of the privilege to specific documents.

   Id., at p. 5 (citations omitted). The proponents must establish the particular communications at

   issue are privileged and that the privilege was not waived.23 Id., at p. 6. Conclusory assertions of

   privilege are not proper objections under Rule 45(e)(2)(A)(ii). Id. (citations omitted). “They

   certainly do not justify the decision to withhold responsive documents that are neither privileged

   attorney-client communications, nor protected trial preparation materials.” Id. (citations omitted).

   “Rule 45(d)(3) provides no basis for relief where, as here, the subpoena does not require disclosure

   of privileged matters or work-product materials. Id., at p. 6-7 (citations and quotations omitted)

   (subpoenas at issue explicitly instructed objecting counsel not to produce documents protected by

   attorney-client privilege or the work-product doctrine).


   23
        This Court cited to U.S. v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982), which observed:

              Any disclosure inconsistent with maintaining the confidential nature of the attorney-client
              relationship waives the attorney-client privilege. Any voluntary disclosure by the client to a third
              party waives the privilege not only as to the specific communication disclosed, but often as to all
              other communications relating to the same subject matter. In re Sealed Case, 676 F.2d 793, 808-
              09 (D.C.Cir.1982).

        See also United States v. Nobles, 422 U.S. 225, 239 (1975) (“The privilege derived from the work-
        product doctrine is not absolute. Like other qualified privileges, it may be waived”).

                                                                                                                     12
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 13 of 20 Pageid#: 4292



   III.     ARGUMENT

            A.       HOFT’S REQUESTS ARE RELEVANT.

            Truth is an absolute defense to a claim of defamation. Philadelphia Newspapers, Inc. v.

   Hepps, 475 U.S. 767, 776 (1986). Not only this: in defamation actions, plaintiff bears the burden

   of proving material falsity. Id. This case has arrested Hoft from the peace of his private life, and

   has placed his material well-being in jeopardy – all because of an opinion piece he published on

   his blog. As the guarantors of Hoft’s First Amendment rights, the Constitution and this Court are

   obliged to secure Hoft’s ability to investigate Gilmore’s claims against him.                         The factual

   allegations in play – i.e., inter alia, whether or not Mr. Gilmore engaged in a public-private

   conspiracy aimed at either instigating violence in Charlottesville, a “cover up,” or misleading the

   public, are central and material facts to Gilmore’s causes of action, and Hoft’s defenses thereto.

   This would also include whether the City and/or Thomas encouraged violent conflict at the UTR

   to obtain an excuse to end the rally prematurely.24 And it would further include whether all efforts

   by Thomas to destroy evidence, fabricate evidence, and lie to investigators. Mr. Hoft has a Fifth

   and Fourteenth Amendment right to due process. He also has a First Amendment right to express

   himself. Because of this, he has a right to fully investigate the claims that haled him into this

   Court.

            As truth is an absolute defense, Hoft is not limited to uncovering evidence of information

   available to him at the time of publication, though such information may or may not be relevant to

   an evaluation of malice. On the contrary, conduct and events occurring prior or subsequent to the

   Unite the Right Rally may refute Gilmore’s allegations against Hoft. Cf., Gilmore v. Jones, No.



   24
     Besides the City’s illegal and unconstitutional refusal to provide a permit to the UTR organizers, the City made
   numerous efforts to prevent the rally, discourage the rally through public relations, and discourage attendance
   through initiate alternate events. See Exhibit 1, at 46-47.
                                                                                                                        13
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 14 of 20 Pageid#: 4293



   3:18-cv-00017, 2021 WL 68684, at *6 (W.D. Va. Jan. 8, 2021) (“evidence that the publisher had

   not yet obtained at the time of publication … may be probative of actual malice”).

          Gilmore’s allegations put the issue of a public-private conspiracy surrounding the UTR to

   manipulate events or the public’s perception of events, squarely in play. Hoft didn’t ask to be

   forced into investigating these topics – he filed a motion to dismiss. To defend himself, he is now

   obliged to investigate. The subject matter being entirely relevant, Movants’ Motion should be

   denied, and Movants should be ordered to produce responsive records within ten days. Movants

   should further be ordered to produce themselves for deposition within 14 days. Finally, the Court

   should Order Movants to provide Hoft with a privilege log in accordance with the instructions

   provided by Hoft in Subpoena Schedule A, page 8. See Exhibit 3, attached.


          B.      HOFT NEVER SOUGHT PRIVILEGED MATERIALS; HE ASKED FOR A
                  PRIVILEGE LOG.

          Hoft clearly tried to avoid a battle over privileged materials. In Schedule A to the

   subpoena, after the definitions, but before the requests, are a series of instructions directing

   Movants to produce a privilege log for all materials he deemed privileged. In lieu of producing

   responsive materials, along with a privilege log, Movants have elected to produce no documents.

   Movants’ protestations of privilege are completely mooted by Hoft’s explicit injunction against

   producing privileged materials. Any concerns about privilege can be resolved either by specific

   identification in a privilege log, or Protective Order designation. See Dkt. #194 (Stipulation and

   Protective Order), and Dkt. #196 (adopting Protective Order); cf. Sines v. Kessler, No.: 3:17-cv-

   00072 (Dkt. #765), at p. 7 (W.D. Va. June 12, 2020) (“Again neither Mr. Hill nor Ms. Lunsford

   identified specific information withheld under this Rule…Plaintiffs also point out that a lawyer

   can reveal such information to comply with law or a court order … and that Mr. Hill and Ms.


                                                                                                   14
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 15 of 20 Pageid#: 4294



   Lunsford may use the Protective Order in this case to designate materials that contain

   “confidential” or “highly confidential” information”) (emphasis added).

          For these reasons, this Court should deny Movants’ Motion and order them to produce

   documents responsive to Hoft’s requests within ten days. Further, the Court should Order

   Movants to provide Hoft with a privilege log in accordance with the instructions provided by Hoft

   in Subpoena Schedule A, page 8. See Exhibit 3, attached.

          C.      CHARLOTTESVILLE HAS WAIVED ALL OBJECTIONS AND
                  PRIVILEGES ASSOCIATED WITH MATERIALS IT PRODUCED TO
                  THE SINES PLAINTIFFS.

          Relatively recently, plaintiffs in a parallel lawsuit in this District (Sines v. Kessler, 3:17-

   cv-00072) requested a large number of documents from the City. Sines, Dkt. #672, p. 5 n. 1.

   There, unlike the present case, the City decided to comply with the plaintiffs’ subpoena. Id. In

   fact, Sines plaintiffs have averred to this Court that the City “produced documents and

   represented to Plaintiffs it has produced all of the responsive documents it still possesses.

   The city’s production, however, does not include all of the documents regarding Fields that were

   available to Hill and Lunsford. The City of Charlottesville designated the documents it produced

   as “highly confidential” under the Protective Order. To the extent Hill or Lunsford have any

   confidentiality concerns, they can also designate the documents with appropriate confidentiality

   designations under the Protective Order.” Id. (Emphasis added). This Court found plaintiffs’

   arguments persuasive, and ordered Lunsford and Hill to produce records. Sines, Dkt. #765.

          More importantly, this revelation exposes the weakness of the City’s argument, as well as

   its bad faith in failing to produce any records, or even a privilege log. Instead, the City filed its

   instant Motion. The Motion fails to identify any specific privileged documents, and speaks in

   vague generalities.


                                                                                                      15
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 16 of 20 Pageid#: 4295



           The City has waived privilege of any kind for all of the documents and materials it

   produced to the Sines plaintiffs. Accordingly, this Court should deny the City’s Motion and Order

   it to produce all responsive documents, less any privileged materials, within ten days. Further,

   the Court should Order the City to turn over all materials produced to the Sines plaintiffs,

   irrespective of any privilege which may have applied, pre-waiver, within ten days. The Court

   should Order Movants to produce themselves for deposition within 14 days. Finally, the Court

   should Order the City to provide Hoft with a privilege log in accordance with the instructions

   provided by Hoft in Subpoena Schedule A, page 8. See Exhibit 3, attached.

           D.       HOFT’S REQUESTS ARE NOT OVERLY BURDENSOME.

           Movants have already indexed and produced these same items previously for other

   litigation or for the external audit conducted by Timothy Heaphy. Sines, Dkt. #672, at p. 5, n.1;

   see also notes 4 through 7, supra.

           Movants claim Hoft’s subpoena requests require the City to reinvent the wheel. As

   discussed at length above, the City, with enormous, pro bono assistance from Timothy Heaphy

   and Hunton, have already culled through all and organized all of these documents and

   communications. The documents already reside in a Cognicion database, to which the City

   almost certainly retains remote access.

           The City argues it lacks personnel with any knowledge sufficient to produce any records.

   This is false. First, these records have already been produced, so the argument that the records are

   inaccessible is spurious. Second, Charlottesville is now served by a City Attorney who, as Deputy

   City Attorney, is highly knowledgeable about UTR, having written legal memos about the

   propriety, or lack thereof, of a permit denial.25 Robertson also collaborated with Timothy Heaphy


   25
     See Exhibit 1, p. 184, (“July 14, 2017 – Deputy City Attorney Lisa Robertson delivers memorandum setting forth
   legal standards for denying or modifying permit application … July 17, 2017 – Lisa Robertson tells Mayor Signer
                                                                                                                16
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 17 of 20 Pageid#: 4296



   in generating his report, and was even mentioned in that report multiple times. See note 8, supra

   (noting the efforts of “Deputy City Attorney Lisa Robertson”); see also note 4, supra (noting the

   City Attorney’s assistance in streamlining record production to Heaphy). Further, on information

   and belief, at least three key detectives in the Fields case are still employed by the City – Hoft

   subpoenaed one of them, Declan Hickey, who is now the subject of another of the City’s Motions

   to Quash.26 Dkt. #292.

            More fundamentally, even if the City were incapable of locating all of the records

   responsive to Hoft’s subpoena due to legitimate personnel and/or logistical challenges, the City is

   required to make a good faith effort to comply. Their position, heretofore, has been to produce

   absolutely nothing, and also fail to identify specific documents entitled to specific privileges. The

   City is required to present whatever knowledgeable persons are necessary to comply with the

   subpoena’s command to deposition and records production.

            Accordingly, the Court should deny Movants’ Motion and Order them to produce

   responsive documents and materials within ten days. Further, to the extent Movants possesses

   responsive, non-privileged materials heretofore not provided to the Sines plaintiffs, the Court

   should Order Movants to provide Hoft with all such further and responsive documents and

   materials, less any which are privileged, within ten days. The Court should also Order the City to

   produce itself for deposition within 14 days. Finally, Order Movants to provide Hoft with a

   privilege log in accordance with the instructions provided by Hoft in Subpoena Schedule A, page

   8. See Exhibit 3, attached.




   that Council involvement with operational function like location of Unite the Right raises prospect of personal
   liability”).
   26
      The other two are Detectives Steve Young and Braden Kirby.
                                                                                                                     17
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 18 of 20 Pageid#: 4297



           E.       ALFRED THOMAS HAS NO LEGITIMATE ARGUMENTS.

           Somewhat surprisingly, the City is representing Mr. Thomas for the purpose of the instant

   Motion. Mr. Thomas has not been employed by the City since at least 2019. Thomas’ primary

   argument (and defense for his refusal to even conduct a search for materials in his possession or

   control) is that Hoft unduly burdens him by asking him for records he doesn’t have. If, after a

   good faith inspection of his papers, Thomas truly has no records, then all he need do is say so.

   However, lacking records is no reason to refuse to attend one’s deposition. Thomas claims he will

   be unavailable on his set deposition date – but he refuses to provide alternative dates in hoping the

   Court will quash his deposition.

           No single person, other than perhaps James Fields and Jason Kessler, have been more

   severely criticized than former Chief Al Thomas. He resigned in disgrace after the Heaphy report

   assailed his management of public security during the UTR.27 Heaphy also went out of his way to

   document Thomas’ misconduct in destroying evidence, fabricating evidence, lying to Heaphy, and

   obstructing his audit of Charlottesville’s collective performance. See note 8, supra. In the days

   after the UTR, rally attendees – of all stripes – accused Thomas and CPD of not only deliberately

   failing to intervene in dangerous situations, but also of forcing protesters on each side into direct

   confrontation. They were dismissed as conspiracy theorists until Heaphy’s report confirmed that,

   at a minimum, Thomas gave an order to “let them fight,” to allow events to escalate sufficiently

   so he would have an excuse to shut down the rally. See note 12, supra.

           Mr. Thomas has information and documents relevant to this case. The Court should deny

   his Motion and Order him to produce responsive documents within 10 days. The Court should



   27
     Charlottesville Police Chief Al Thomas Retires After Criticism Over Rally, NBC News, December 19, 2017
   (https://www.nbcnews.com/news/us-news/charlottesville-police-chief-al-thomas-retires-after-criticism-over-rally-
   n831026) (last accessed May 17, 2021).
                                                                                                                      18
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 19 of 20 Pageid#: 4298



   further Order him to produce himself for deposition within 14 days. Finally, the Court should

   Order Thomas to provide Hoft with a privilege log in accordance with the instructions provided

   by Hoft in Subpoena Schedule A, page 8. See Exhibit 3, attached.

   IV.    CONCLUSION.

          For all of the foregoing reasons, the Court should Deny Movants’ Motion and make and

   enter an Order requiring Movants to produce themselves for deposition within 14 days, and to

   produce to Hoft within ten days:

          1.      all documents and materials shared with the Sines plaintiffs in response to their

   subpoena(s), including but not limited to all indexes applicable to such materials;

          2.      all non-privileged documents which are responsive to Hoft’s subpoena and

   Schedule A, thereto, including but not limited to all indexes applicable to such materials; and

          3.      a privilege log listing all withheld documents – not simply classes or categories of

   materials – and Movants’ specific, corresponding privileges pertinent to the respective requests,

   all as more fully described in Hoft’s Subpoena Schedule A, page 8. See Exhibit 3, attached.

   Dated: May 18, 2021




                                                                                                     19
Case 3:18-cv-00017-NKM-JCH Document 301 Filed 05/18/21 Page 20 of 20 Pageid#: 4299



                                                         Respectfully submitted,


                                                  By:    /s/ John C. Burns
                                                         John C. Burns, admitted pro hac vice
                                                         BURNS LAW FIRM
                                                         P.O. Box 191250
                                                         Saint Louis, MO 63119
                                                         Tel: (314) 329-5040
                                                         Fax: (314) 282-8136
                                                         TBLF@PM.ME

                                                         Timothy B. Hyland
                                                         Virginia Bar No. 31163
                                                         HYLAND LAW PLLC
                                                         1818 Library Street, Ste. 500
                                                         Reston, VA 20190
                                                         (703) 956-3548 (Tel.)
                                                         (703) 935-0349 (Fax)




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of May, 2021, a true and accurate copy of the foregoing

   was served on all parties of record via the Court’s ECF System.


                                                                /s/ John C. Burns




                                                                                                     20
